UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:12/31 Date of reporting period: 3/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of March 31, 2010(Unaudited) DWS RREEF Global Real Estate Securities Fund Shares Value ($) Common Stocks 97.7% Australia 8.5% Ardent Leisure Group CFS Retail Property Trust Charter Hall Group Charter Hall Office REIT Commonwealth Property Office Fund Dexus Property Group FKP Property Group Goodman Group GPT Group Mirvac Group Stockland Westfield Group (Cost $56,601,925) Austria 0.2% Immofinanz AG* (a) (Cost $1,586,198) Brazil 0.4% Aliansce Shopping Centers SA PDG Realty SA Empreendimentos e Participacoes (Cost $2,622,792) Canada 3.4% Allied Properties Real Estate Investment Trust Chartwell Seniors Housing Real Estate Investment Trust (b) Chartwell Seniors Housing Real Estate Investment Trust (b) Chartwell Seniors Housing Real Estate Investment Trust 144A* First Capital Realty, Inc. (b) First Capital Realty, Inc. (b) First Capital Realty, Inc. 144A* InnVest Real Estate Investment Trust RioCan Real Estate Investment Trust (b) RioCan Real Estate Investment Trust (b) (Cost $21,505,835) Channel Islands 0.4% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $4,657,293) China 0.4% Agile Property Holdings Ltd. (Cost $3,641,269) Finland 0.3% Technopolis Oyj (a) (Cost $3,332,759) France 3.4% Fonciere des Regions (a) Unibail-Rodamco SE (Cost $21,757,029) Hong Kong 16.6% China Overseas Land & Investment Ltd. China Resources Land Ltd. Hang Lung Properties Ltd. Henderson Land Development Co., Ltd. Hongkong Land Holdings Ltd. Hysan Development Co., Ltd. Kerry Properties Ltd. Shimao Property Holdings Ltd. (c) Sino Land Co., Ltd. Sun Hung Kai Properties Ltd. The Link REIT Wharf Holdings Ltd. (Cost $116,296,854) Italy 0.2% Beni Stabili SpA (a) (Cost $1,444,502) Japan 10.7% AEON Mall Co., Ltd. Daikyo, Inc.* Japan Real Estate Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. NTT Urban Development Corp. Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd. (Cost $93,382,938) Malta 0.0% BGP Holdings PLC*(Cost $0) 9 Netherlands 1.9% Corio NV VastNed Retail NV (Cost $12,514,128) Norway 0.4% Norwegian Property ASA*(Cost $3,348,999) Philippines 0.3% Megaworld Corp.(Cost $1,654,823) Singapore 4.1% CapitaLand Ltd. CapitaMall Trust City Developments Ltd. Suntec Real Estate Investment Trust (Cost $29,627,200) South Africa 0.3% Growthpoint Properties Ltd. (Units) (Cost $2,064,296) Sweden 0.9% Castellum AB (a) Kungsleden AB (Cost $6,008,323) United Kingdom 6.2% Big Yellow Group PLC* (a) British Land Co. PLC Capital & Regional PLC* Conygar Investment Co. PLC* Derwent London PLC Great Portland Estates PLC Hansteen Holdings PLC Helical Bar PLC London & Stamford Property Ltd. Max Property Group PLC* Metric Property Investments PLC* NR Nordic & Russia Properties Ltd. Primary Health Properties PLC Quintain Estates & Development PLC* Safestore Holdings PLC Segro PLC Songbird Estates PLC* South African Property Opportunities PLC* Terrace Hill Group PLC* UNITE Group PLC* (Cost $51,499,710) United States 39.1% American Campus Communities, Inc. (REIT) (a) Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) (a) BioMed Realty Trust, Inc. (REIT) Boston Properties, Inc. (REIT) (a) Brandywine Realty Trust (REIT) BRE Properties, Inc. (REIT) (a) Camden Property Trust (REIT) (a) Cogdell Spencer, Inc. (REIT) Developers Diversified Realty Corp. (REIT) Digital Realty Trust, Inc. (REIT) (a) Douglas Emmett, Inc. (REIT) (a) Duke Realty Corp. (REIT) Equity Residential (REIT) Glimcher Realty Trust (REIT) HCP, Inc. (REIT) (a) Health Care REIT, Inc. (REIT) (a) Host Hotels & Resorts, Inc. (REIT) (a) HRPT Properties Trust (REIT) Kimco Realty Corp. (REIT) LaSalle Hotel Properties (REIT) LTC Properties, Inc. (REIT) Mack-Cali Realty Corp. (REIT) Nationwide Health Properties, Inc. (REIT) Post Properties, Inc. (REIT) ProLogis (REIT) (a) PS Business Parks, Inc. (REIT) Public Storage (REIT) (a) Ramco-Gershenson Properties Trust (REIT) Regency Centers Corp. (REIT) (a) Retail Opportunity Investments Corp.* Senior Housing Properties Trust (REIT) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) (a) Sovran Self Storage, Inc. (REIT) Sunstone Hotel Investors, Inc. (REIT)* Tanger Factory Outlet Centers, Inc. (REIT) Taubman Centers, Inc. (REIT) (a) Washington Real Estate Investment Trust (REIT) (a) (Cost $235,176,031) Total Common Stocks (Cost $668,722,904) Closed-End-Investment Company 0.3% ProLogis European Properties*(Cost $1,668,787) Securities Lending Collateral 11.2% Daily Assets Fund Institutional, 0.22% (d) (e) (Cost $84,711,431) Cash Equivalents 0.9% Central Cash Management Fund, 0.16% (d) (Cost $6,618,144) % of Net Assets Value ($) Total Investment Portfolio (Cost $761,721,266) † Other Assets and Liabilities, Net Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $905,895,422.At March 31, 2010, net unrealized depreciation for all securities based on tax cost was $72,077,829.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $99,798,280 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $171,876,109. (a) All or a portion of these securities were on loan.The value of all securities loaned at March 31, 2010 amounted to $81,856,574 which is 10.8% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Security is listed in country of domicile.Significant business activities of company are in China. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. REIT: Real Estate Investment Trust At March 31, 2010 the DWS RREEF Global Real Estate Securities Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks Diversified 48.6 % Shopping Centers 11.6 % Office 11.5 % Apartments 6.7 % Health Care 6.4 % Regional Malls 5.8 % Storage 4.0 % Hotels 3.9 % Industrial 1.5 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
